F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         SEP 25 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

 v.                                                     No. 02-2326
                                                 (D.C. No. CR-00-1462 LH)
 EVANGELIO ALVAREZ, also known                       (D. New Mexico)
 as Evangelio Alvarez-Iabanez, also
 known as Ricardo Vega, also known
 as Mimon, and also known as Rich,

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and McCONNELL, Circuit
Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Alvarez and his co-defendants were charged by indictment filed in the

United States District Court for the District of New Mexico with one count of

Conspiracy to Possess with Intent to Distribute 50 Grams and More of a Mixture

Containing Cocaine Base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), 21

U.S.C. § 846, and 18 U.S.C. § 2 (Count I), and one count of Possession with

Intent to Distribute More Than 5 Grams of a Mixture Containing Cocaine Base, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), and 18 U.S.C. § 2 (Count IV).

Appellant was the only defendant that went to verdict; the rest of the defendants

pled guilty. At the close of the Government’s case, Appellant moved for a

judgment of acquittal pursuant to Fed. R. Crim. P. 29(a). The court denied the

motion. The jury convicted Appellant of Count I. The jury was unable to reach a

unanimous verdict on Count IV and, after polling the jury, the court declared a

mistrial as to Count IV. Appellant was sentenced to 151 months in prison.

      On appeal, Appellant claims that the district court erred in denying his

motion for judgment of acquittal because there was insufficient evidence to

convict him of conspiracy to possess with intent to distribute cocaine base. We

review de novo the district court’s denial of a Rule 29 motion for judgment of

acquittal viewing the evidence “in the light most favorable to the government.”

United States v. Almaraz, 306 F.3d 1031, 1040 (10th Cir. 2002); United States v.

Rangel-Arreola, 991 F.2d 1519, 1521 (10th Cir. 1993). “In evaluating the


                                        -2-
evidence under this standard, the court will not question the jury’s credibility

determinations or its conclusions about the weight of the evidence.” United

States v. Lazcano-Villalobos, 175 F.3d 838, 843 (10th Cir. 1999).

      Our review of the evidence reflected in the record and the briefs, when

viewed in the light most favorable to the Government, is sufficient to support the

jury’s verdict. We will not provide a detailed recreation of all the evidence

against Appellant which is found in the record. However, we do note that three

separate witnesses testified about Appellant’s involvement in the drug conspiracy.

One co-defendant testified that he sold crack for Appellant. Another co-

defendant testified that he pooled money with Appellant to get a better price on

the cocaine power necessary to make crack. A confidential informant testified

that he bought crack from Appellant at another co-defendant’s house. We “will

not question the jury’s credibility determinations or its conclusions about the

weight of the evidence.” Id.

      Appellant’s assertion that his conviction should be overturned because of

the alleged inconsistency in the verdict is also without merit. First, the verdict is

not inconsistent. Count IV dealt with a single substantive charge. We agree with

the Government’s assertion that “[w]hile the jury may have found that Alvarez did

not participate in the hand-to-hand sale, it could also have concluded that he did

participate in other criminal acts as part of the conspiracy.” Aple. Resp. Br. at


                                          -3-
19, n.6. Second, “[c]onsistency in the verdict is not necessary.” Dunn v. United

States, 284 U.S. 390, 393 (1932); United States v. Powell, 469 U.S. 57, 69 (1984)

(jury verdicts may not be reviewed on the basis of inconsistency).

      AFFIRMED.

                                              Entered for the Court


                                              Monroe G. McKay
                                              Circuit Judge




                                        -4-